Exhibit 10.1

 

 

SEPARATION AGREEMENT

 

This Separation Agreement (this “Agreement”) is made and entered into as of July
31, 2016 (the “Separation Date”), by and between Barry Wolfenson (the
“Executive”) and Derma Sciences, Inc. (the “Company”). The Company and Executive
are sometimes collectively referred to herein as the Parties and individually as
a Party. As used in this Agreement, the term “affiliate” shall mean any entity
controlled by, controlling, or under common control with, the Company.

 

WHEREAS, Executive and the Company have determined to provide for the separation
of Executive’s employment with the Company and its affiliates on the terms and
subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties hereto agree as follows:

 

1. Separation. As of the Separation Date, Executive’s employment and status as
an employee and officer with the Company and its affiliates (including, without
limitation, as Group President, Advanced Wound Care of the Company) will
terminate and Executive will cease to be an employee of any and all of the
foregoing. In addition, as of the Separation Date, Executive shall, and by
execution of this Agreement he does, resign from any and all directorships
Executive may hold with any of the Company’s affiliates.

  

2. Accrued Benefits. The Company will pay and provide to Executive the following
payments and benefits:

 

(a) Salary and PTO Pay. Within 10 calendar days after the Separation Date, or
such earlier date as required by law, the Company will issue to Executive his
final paycheck, reflecting (i) his unpaid base salary through the Separation
Date, and (ii) his accrued but unused PTO pay through the Separation Date.

 

(b) Expense Reimbursements. Within 30 calendar days following the Separation
Date, the Company will reimburse Executive for any reasonable unreimbursed
business expenses actually and properly incurred by Executive in connection with
carrying out his duties with the Company through the Separation Date in
accordance with applicable Company business expense reimbursement policies,
which expenses will be submitted by Executive to the Company with supporting
receipts and/or documentation no later than 10 calendar days after the
Separation Date.

 

(c) Equity Awards. The Company has granted Executive stock options and other
equity based compensation that are outstanding as of the Separation Date
pursuant to the terms and conditions of the Company’s equity compensation plan
and the equity award agreements between the Parties (the “Equity Awards”). As
partial consideration for Executive’s obligations under the Non-Compete
provisions set forth in Section 6(d) hereof, the following Equity Awards that
remain outstanding immediately prior to the Separation Date shall become vested
and exercisable, effective as of the Separation Date, until the Expiration Date
set forth on the following table:

 



 

 

 

 

 

Equity Award
and Expiration Date

 

Equity Awards to Vest as of
the Separation Date Exercise Price Time-Based
Stock Option
(Granted 2/14/14 and Expiring 2/14/24) 5,875 option shares $13.39/share
Time-Based
Stock Option
(Granted 2/12/2015 and Expiring 2/12/25) 6,500 option shares $8.83/share
Time-Based
Stock Option
 (Granted 3/2/16 and Expiring 3/2/2026) 12,000 option shares $3.30/share

 

 

Any remaining unvested Equity Awards that have not vested prior to the
Separation Date and that do not vest in accordance with this Section 3(c) shall
be forfeited effective as of the Separation Date.

 

(d) Other Benefits. All Company-provided benefits shall cease to accrue on the
Separation Date, including, but not limited to, accrual of PTO, sick, and other
benefits. The Executive shall be eligible for COBRA coverage as set forth below.

 

3. Severance Benefits. In consideration of, and subject to and conditioned upon
Executive’s execution and non-revocation of the release attached as Exhibit A to
this Agreement (the “Release”) and the effectiveness of such Release as provided
in Section 4 of this Agreement, and subject to Executive’s continuing compliance
with his obligations in Sections 1, 6(b), 6(c) and 6(d) hereof, the Company will
pay or provide to Executive the following payments and benefits, which Executive
acknowledges and agrees constitute adequate and valuable consideration, in and
of themselves, for the promises contained in this Agreement:

 

(a) Severance. The Company shall pay to Executive an amount equal to $314,000
(the “Severance Payment”), payable in equal installments in accordance with the
Company’s payroll practices over the one year period commencing on the first
payroll date after the Company is in receipt of the executed “Release”.

 

(b) Non- Compete. The Company shall pay to Executive an additional amount equal
to $78,500 as additional consideration for Executive’s obligations under the
Non-Compete provisions set forth in Section 6(d) hereof (the “Non-Compete
Payment”) payable in equal installments in accordance with the Company’s payroll
practices over the one year period commencing on the first payroll date after
the Company is in receipt of the executed “Release”. Any breach or alleged
breach of the agreement not to compete shall not affect the obligation of the
Company to make the Severance Payment as set forth in paragraph 3(a) above.

 



2 

 

 

(b) Continued Health Care Benefits. If Executive timely elects continued health
coverage under COBRA, the Company will pay all related COBRA premiums, and any
other premiums required to maintain Executive’s health insurance coverage as in
effect immediately prior to the Separation Date, for the one year period
commencing on the Separation Date and ending August 31, 2017 (the “Premium
Period”), which period shall run concurrently with the COBRA continuation
period. An amount equal to the applicable premiums (or such other amounts as may
be required by law) will be included in Executive’s income for tax purposes to
the extent required by applicable law and the Company may withhold taxes from
Executive’s other compensation for this purpose.

 

4. Release of Claims. Executive agrees that, as a condition to Executive’s right
to receive the payments and benefits set forth in Section 3, within 21 calendar
days following the Separation Date, Executive shall execute and deliver the
Release to the Company. If Executive fails to execute and deliver the Release to
the Company, or if the Release is revoked by Executive or otherwise does not
become effective and irrevocable in accordance with its terms, then Executive
will not be entitled to any payment or benefit under Section 3 of this
Agreement.

 

5. Effect on Other Arrangements. Executive acknowledges that the payments and
arrangements contained in this Agreement will constitute full and complete
satisfaction of any and all amounts properly due and owing to Executive as a
result of his employment with the Company and its affiliates and the termination
thereof. Executive agrees that, as of the Separation Date, this Agreement
supersedes and replaces the severance terms under any plan, program, policy or
practice or contract or agreement of the Company and its affiliates, including
the terms of the Employment Agreement between the Parties dated March 8, 2012,
as amended December 20, 2012, March 27, 2013, and March 9, 2015 (the “Employment
Agreement”), and that Company and its affiliates have no further obligations to
Executive under any plan, program, policy or practice or contract or agreement,
with the exception of the Company’s equity compensation plan and the equity
award agreements.

 

6. Covenants.

 

(a) Claw Back Policy. Executive acknowledges that he shall remain subject to the
provisions of the Company’s Claw Back Policy (the “Claw Back Policy”), as in
effect on the Separation Date, which shall survive and continue in full force
and effect notwithstanding the termination of Executive’s employment. The
Parties acknowledge that, on and after the Separation Date, the Company may not
amend or modify the Claw Back Policy in a manner that adversely affects
Executive, unless the Company determines in good faith that such amendment or
modification is required in order to comply with applicable laws or exchange
listing requirements.

 



3 

 

 

(b) Non-Disparagement. Executive agrees that he will not do or say anything that
could reasonably be expected to disparage or impact negatively the name or
reputation in the marketplace of the Company or any of its affiliates,
employees, officers, directors, stockholders, members, principals or assigns.
Nothing in this Section 6(b) shall preclude Executive from responding truthfully
to any legal process or truthfully testifying in a legal or regulatory
proceeding, provided that, to the extent permitted by law, Executive promptly
informs the Company of any such obligation prior to participating in any such
proceedings. The Company likewise agrees that it will not release any
information or make any statements, and its officers and directors shall not do
or say anything that could reasonably be expected to disparage or impact
negatively the name or reputation in the marketplace of Executive. Nothing
herein shall preclude the Company or any of its affiliates, employees, officers,
directors, stockholders, members, principals or assigns from responding
truthfully to any legal process or truthfully testifying in a legal or
regulatory proceeding, provided that to the extent permitted by law, the Company
will promptly inform Executive in advance if it has reason to believe such
response or testimony will directly relate to Executive, or preclude the Company
from complying with applicable disclosure requirements.

 

(c) Trade Secrets, Confidential and/or Proprietary Information. Executive agrees
to keep and preserve as confidential: (i) all trade secrets and/or other
proprietary and/or confidential information belonging to the Company; and (ii)
all trade secrets and/or other proprietary and/or confidential information
belonging to any third party which have been confidentially disclosed to the
Company, which trade secrets and/or other proprietary and/or confidential
information described in (i) and (ii) above (collectively, "Confidential
Information") may have been developed or obtained by or disclosed to Executive
by reason of Executive’s employment with the Company. Confidential Information
will include, but not be limited to, all nonpublic information relating to the
Company's: (i) business, research, development and marketing plans, strategies
and forecasts; (ii) products (whether existing, in development, or being
contemplated); (iii) customers' identities, usages, contract terms, pricing, and
requirements; (iv) reports; (v) formulas; (vi) specifications; (vii) designs,
software and other technology; (viii) research and development programs; (ix)
terms of contracts; and (x) information obtained from or relating to any
clients, customers, consultants, licensees or affiliates.

 

(d) Non-Compete. During the six (6) month period following the Separation Date
the “Restricted Period”), Executive will not, directly or indirectly, whether on
his own behalf or on behalf of a third party (i) engage in any part of the
Business, assist others in engaging in any part of the Business or compete with
the Company in any part of the Business, in each case, in any part of the United
States of America (the “Restricted Territory”), (ii) have an interest in any
Person that competes with or engages directly or indirectly in any part of the
Business anywhere in the Restricted Territory, and in any capacity whatsoever,
including as a partner, shareholder (other than as a less than two percent
shareholder of a publicly traded corporation), member, employee, principal,
agent, trustee or consultant, or (iii) cause, induce or encourage any Person who
is (A) an employee, client, customer, supplier or licensor of the Company or any
of its affiliates (including any existing or former client or customer of the
Company or any of its affiliates) or (B) a prospective client, customer,
supplier or licensor of the Company or any of its affiliates, in each case to
terminate or modify any such relationship. Notwithstanding the above, the
Company acknowledges that Executive may without using or disclosing any
Confidential Information engage in certain preliminary activities in order to
assess his ability or interest to engage in a competing business, such as
contacting potential investors, inquiring about the availability of certain
advanced wound care products (except for any products for which the Company sent
a letter of intent to purchase during the last six months), and preparing a
business plan (but shall not contact any key opinion leaders, customers, or
employees or Company with respect to any potential new business) without
violating this agreement not to compete. Executive understands that this
agreement not to compete is an essential element of this Agreement, that the
Company is paying additional consideration to Executive under this Agreement for
this agreement not to compete, and that the Company would not have entered into
this Agreement without this agreement not to compete having been included in it.
Executive acknowledges that this agreement not to compete is reasonable and
appropriate in all respects and in the specific context of the Business. For the
purposes of this paragraph 6(d), the “Business” is defined as the advanced wound
care business of the Company, and “Person” shall include an individual,
corporation, partnership, limited liability company or any other entity.

 



4 

 

 

7. Indemnification and Insurance. The Company will continue in force its
directors and officers liability insurance coverages with respect to any claims
that may be asserted against Executive arising out of Executive’s employment
with the Company. Executive shall be eligible for indemnification on the same
basis as other former officers of the Company in accordance with its bylaws and
applicable law after the Separation Date.

 

8. Miscellaneous.

 

(a) Section 409A. The intent of the Parties is that payments and benefits under
this Agreement comply with Section 409A of the Code (“Section 409A”) or are
exempt therefrom and, accordingly, to the maximum extent permitted, this
Agreement will be interpreted and administered so as to be in compliance
therewith. If Executive notifies the Company (with specificity as to the reason
therefor) that Executive believes that any provision of this Agreement would
cause Executive to incur any additional tax or interest under Section 409A and
the Company concurs with such belief or the Company (without any obligation
whatsoever to do so) independently makes such determination, the Company will,
after consulting with Executive, reform such provision in a manner that is
economically neutral to the Company to attempt to comply with Section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Section 409A. The Parties hereby acknowledge and agree that (i) the
payments and benefits due to Executive under Section 3 above are payable or
provided on account of Executive’s “separation from service” within the meaning
of Section 409A; and (ii) each installment of Severance Payment payable to
Executive under Section 3(a) is intended to be treated as a separate payment for
purposes of Section 409A that is exempt from Section 409A, to the maximum extent
possible, under the “short-term deferral” exemption of Treasury Regulation
Section 1.409A-1(b)(4) and/or the “involuntary separation pay” exemption of
Treasury Regulation Section 1.409A-1(b)(9)(iii). Notwithstanding any provision
of this Agreement to the contrary, if Executive is determined by the Company to
be a “specified employee” within the meaning of Section 409A, then any payment
under this Agreement that is considered nonqualified deferred compensation
subject to Section 409A will be paid no earlier than (1) the date that is six
months after the date of Executive’s separation from service, or (2) the date of
Executive’s death. In no event may Executive, directly or indirectly, designate
the calendar year of any payment under this Agreement.

 



5 

 

 

(b) Withholding. The Company or its affiliates, as applicable, may withhold from
any amounts payable or benefits provided under this Agreement such federal,
state, local, foreign or other taxes as will be required to be withheld pursuant
to any applicable law or regulation. Notwithstanding the foregoing, Executive
will be solely responsible and liable for the satisfaction of all taxes,
interest and penalties that may be imposed on Executive in connection with this
Agreement (including any taxes, interest and penalties under Section 409A), and
neither the Company nor its affiliates will have any obligation to indemnify or
otherwise hold Executive harmless from any or all of such taxes, interest or
penalties. To the extent the Company or any affiliate is required to withhold
any federal, state, local, foreign or other taxes in connection with the payment
or exercise of an Equity Award, then the Company or an affiliate (as applicable)
shall satisfy the minimum required tax withholding obligation via a net share
withholding method authorized by the applicable equity plan.

 

(c) Severability. In construing this Agreement, if any portion of this Agreement
will be found to be invalid or unenforceable, the remaining terms and provisions
of this Agreement will be given effect to the maximum extent permitted without
considering the void, invalid or unenforceable provision.

 

(d) Successors. This Agreement is personal to Executive and without the prior
written consent of the Company will not be assignable by Executive other than by
will or the laws of descent and distribution. This Agreement will inure to the
benefit of and be enforceable by Executive’s surviving spouse, heirs and legal
representatives. This Agreement will inure to the benefit of and be binding upon
the Company and its affiliates, and their respective successors and assigns.

 

(e) Final and Entire Agreement; Amendment. This Agreement, together with the
Release, represents the final and entire agreement between the Parties with
respect to the subject matter hereof and supersedes all prior agreements,
negotiations and discussions between the Parties hereto and/or their respective
counsel with respect to the subject matter hereof. Executive has not relied upon
any representations, promises or agreements of any kind except those set forth
herein in signing this Agreement. Any amendment to this Agreement must be in
writing, signed by duly authorized representatives of the Parties, and stating
the intent of the Parties to amend this Agreement.

 

(f) Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New Jersey, without
reference to conflict of laws principles.

 

(g) Notices. All notices and other communications hereunder will be in writing
and will be given by hand delivery to the other Party or by registered or
certified mail, return receipt requested, postage prepaid, or by overnight
courier, addressed as follows:

 

If to Executive: at Executive’s most recent address on the records of the
Company;

 



6 

 

 

If to the Company: Derma Sciences, Inc., 214 Carnegie Center, Suite 300,
Princeton, NJ 08540, Attention: Chairman of the Board;

 

or to such other address as either Party will have furnished to the other in
writing in accordance herewith. Notice and communications will be effective on
the date of delivery if delivered by hand, on the first business day following
the date of dispatch if delivered utilizing overnight courier, or three business
days after having been mailed, if sent by registered or certified mail.

 

(h) Cooperation. From and after the Separation Date, the Employee agrees to be
available for and to and cooperate with the Company in any internal
investigation or administrative, regulatory, or judicial proceeding. The
Employee understands and agrees that his cooperation would consist of making
herself available to the Company on reasonable notice for interviews and factual
investigations; appearing at the Company’s request to give deposition and trial
testimony; volunteering to the Company relevant information; and turning over
all relevant documents which are or may come into his possession. The Company
understands that if the Company asks for his cooperation under this provision,
the Company will reimburse him solely for reasonable pre-approved expenses upon
his submission of proper documentation.

  

(i) Counterparts. This Agreement may be executed in one or more counterparts
(including by means of facsimile or other electronic transmission), each of
which will be deemed an original, but all of which taken together will
constitute one original instrument.

 

 

7 

 

 

IN WITNESS WHEREOF, the Parties hereto have each executed this Agreement as of
the date first above written.

 



Derma Sciences, Inc.

 


/s/ Stephen T. Wills                            
By: Stephen T. Wills
Its: Chairman of the Board

EXECUTIVE

 

 

/s/ Barry J. Wolfenson                          
Barry J. Wolfenson

 

8 

 

 

EXHIBIT A

GENERAL RELEASE

 

This General Release (this “Release”) is made and entered into as of this ____
day of July, 2016, by and between Derma Sciences, Inc. (the “Company”) and Barry
J. Wolfenson (“Executive”).

 

1. Employment Status. Executive’s employment with the Company and its affiliates
is terminated effective as of July 31, 2016 (the “Separation Date”).

 

2. Payments and Benefits. Upon the effectiveness of the terms set forth herein,
the Company shall provide Executive with the benefits set forth in Section 3 of
the Separation Agreement between Executive and the Company dated as of July 31,
2016 (the “Separation Agreement”), upon the terms, and subject to the
conditions, of the Separation Agreement. Executive agrees that Executive is not
entitled to receive any additional payments as wages, vacation or bonuses except
as otherwise provided under the Separation Agreement.

 

3. No Liability. This Release does not constitute an admission by the Company or
its affiliates or predecessors, or their respective officers, directors,
partners, agents, or employees, or by Executive, of any unlawful acts or of any
violation of federal, state or local laws.

 

4. Release. In consideration of the payments and benefits set forth in Section 2
of this Release, Executive for himself/herself, his or her heirs,
administrators, representatives, executors, successors and assigns
(collectively, “Releasors”) does hereby irrevocably and unconditionally release,
acquit and forever discharge the Company, its respective affiliates and their
respective predecessors, successors and assigns (the “Company Group”) and each
of its officers, directors, partners, agents, and former and current employees,
including without limitation all persons acting by, through, under or in concert
with any of them (collectively, “Releasees”), and each of them, from any and all
claims, demands, actions, causes of action, costs, expenses, attorney fees, and
all liability whatsoever, whether known or unknown, fixed or contingent, which
Executive has, had, or may ever have against the Releasees relating to or
arising out of Executive’s employment or separation from employment with the
Company Group, from the beginning of time and up to and including the date
Executive executes this Release. This Release includes, without limitation, (a)
law or equity claims; (b) contract (express or implied) or tort claims; (c)
claims for wrongful discharge, retaliatory discharge, whistle blowing, libel,
slander, defamation, unpaid compensation, wage and hour violations, intentional
infliction of emotional distress, fraud, public policy contract or tort, and
implied covenant of good faith and fair dealing, whether based in common law or
any federal, state or local statute; (d) claims under or associated with any of
the Company Group’s incentive or equity compensation plans or arrangements; (e)
claims arising under any federal, state, or local laws of any jurisdiction that
prohibit age, sex, race, national origin, color, disability, religion, veteran,
military status, sexual orientation, or any other form of discrimination,
harassment, or retaliation (including without limitation under the Age
Discrimination in Employment Act of 1967 as amended by the Older Workers Benefit
Protection Act (“ADEA”), Title VII of the Civil Rights Act of 1964 as amended by
the Civil Rights Act of 1991 (“Title VII”), the Equal Pay Act of 1963, and the
Americans with Disabilities Act of 1990 (“ADA”), the Rehabilitation Act, the
Family and Medical Leave Act, the Sarbanes-Oxley Act, the Employee Polygraph
Protection Act, the Uniformed Services Employment and Reemployment Rights Act of
1994 (“USERRA”), the Lilly Ledbetter Fair Pay Act or any other foreign, federal,
state or local law or judicial decision); (f) claims arising under the Employee
Retirement Income Security Act; and (g) any other statutory or common law claims
related to Executive’s employment with the Company Group or the separation of
Executive’s employment with the Company Group.

 



9 

 

 

Without limiting the foregoing paragraph, Executive represents that Executive
understands that this Release specifically releases and waives any claims of age
discrimination, known or unknown, that Executive may have against the Company as
of the date Executive signs this Release. This Release specifically includes a
waiver of rights and claims under the Age Discrimination in Employment Act of
1967, as amended, and the Older Workers Benefit Protection Act. Executive
acknowledges that as of the date Executive signs this Release, Executive may
have certain rights or claims under the Age Discrimination in Employment Act, 29
U.S.C. §626 and Executive voluntarily relinquishes any such rights or claims by
signing this Release.

 

Notwithstanding the foregoing provisions of this Section 4, nothing herein will
release the Company Group from (i) any obligation under the Separation
Agreement; and (ii) any rights or claims that relate to events or circumstances
that occur after the date that Executive executes this Release. In addition,
nothing in this Release is intended to interfere with Executive’s right to file
a charge with the Equal Employment Opportunity Commission or any state or local
human rights commission in connection with any claim Executive believes he may
have against the Releasees. However, by executing this Release, Executive hereby
waives the right to recover any remuneration, damages, compensation or relief of
any type whatsoever from the Company, its affiliates and their respective
predecessors and successors in any proceeding that Executive may bring before
the Equal Employment Opportunity Commission or any similar state commission or
in any proceeding brought by the Equal Employment Opportunity Commission or any
similar state commission on Executive’s behalf.

 

5. Return of Property. Executive warrants and represents that, as of the
Separation Date, Executive has surrendered to the Company all documents,
materials, and other property of the Company and/or its clients and has not
photocopied or reproduced such documents. Executive further warrants and
represents that, as of the Separation Date, Executive has returned to the
Company any and all Company computer equipment and software, and any and all
other equipment of the Company in Executive’s possession in good working order
and reasonable condition, including any keys; provide Executive shall be
entitled to retain his laptop computer and company phone.

 

6. Representation of No Pending Action and Agreement Not to Sue. Executive
further agrees never to sue any Releasees or cause any Releasees to be sued
regarding any matter within the scope of the above release. If Executive
violates this Release by suing any Releasees or causing any Releasees to be
sued, Executive shall continue to be bound by the release obligations of this
Release and shall pay all costs and expenses of defending against the suit
incurred by the Releasees, including reasonable attorneys’ fees, unless (1)
paying such costs and expenses is prohibited by law, (2) the action is brought
by Executive to enforce the terms of this Agreement, or (3) Executive is
bringing an action relating to the validity of this Agreement.

 



A2 

 

 

7. Acknowledgment. Executive has read this Release, understands it, and
voluntarily accepts its terms, and Executive acknowledges that he has been
advised by the Company to seek the advice of legal counsel (at Executive’s cost)
before entering into this Release. Executive acknowledges that he was given a
period of at least 21 calendar days within which to consider and execute this
Release, and to the extent that he executes this Release before the expiration
of the 21-day period, he does so knowingly and voluntarily and only after
consulting his attorney. Executive acknowledges and agrees that the promises
made by the Company Group hereunder represent substantial value over and above
that to which Executive would otherwise be entitled.

 

8. Revocation. Executive has a period of 7 calendar days following the execution
of this Release during which Executive may revoke this Release by delivering
written notice to the Company pursuant to Section 8(g) of the Separation
Agreement by hand or overnight courier before 5:00 p.m. on the seventh day after
signing this Release. This Release will not become effective or enforceable
until such revocation period has expired. Executive understands that if he
revokes this Release, it will be null and void in its entirety, and he will not
be entitled to any payments or benefits provided in this Release, including
without limitation under Section 2 of this Release.

 

9. Counterparts. This Release may be executed by the parties hereto in
counterparts, which taken together shall be deemed one original.

  

 

Derma Sciences, Inc.

 


                                                         
By: Stephen T. Wills
Its: Chairman of the Board

EXECUTIVE

 

 

                                                
Barry J. Wolfenson

 



A3 

 